There were only two exceptions taken by the defendants. The first was to the charge of the (262) judge in submitting the question of the abandonment of plaintiff's equity to the jury; and secondly, to his charge that when there are several tenants in common of land that either of them could give in the land for taxation, and if given in by one, that is sufficient.
We are of the opinion there was no error in the charge given as to the abandonment of the equity, and if there was it was cured by the verdict.
The defendant's counsel relied chiefly in support of his first exception on the decisions in the cases of Dula v. Cowles, 52 N.C. 290; Blake v.Lane, 58 N.C. 412; Brown v. Becknall, 58 N.C. 423; Devereux v. Burgwyn,40 N.C. 351; Headen v. Womack, 88 N.C. 468. In the latter case the principle announced is that the abandonment of a claim may become and does become, when the facts of the case are admitted, a conclusion of law from the facts to be applied by the court, and not left to the discretion of thejury. But that case is distinguishable from this, for here the facts were not admitted, and there was some contradiction *Page 237 
in the testimony as to the possession of the land by the plaintiff, and that was a question which was properly left to the jury.
In Dula v. Cowles, supra, it was held that what amounts to an abandonment of a contract, so as to enable the opposite party to sue on the common counts in assumpsit for the value of a part performance, is a matter of law to be determined by the court, and it was error to leave it to the jury. But that was question as to the construction of a contract, and there was no controversy about the facts. The main fact upon which that case turned was how the balance of the purchase money was to be paid, and the Court say, in the opinion, it was set out as admitted by the parties. Brownv. Becknall, supra, Blake v. Lane, supra, and Devereux v. Burgwyn, supra, are all old equity cases in which the Court had to pass upon the law and facts.
The case of Devereux v. Burgwyn, supra, and one or two other cases were cited upon another point. The principle there decided was that a right can only be lost or forfeited by such conduct as would make it fraudulent and against conscience to assert it; as if one acts   (263) in such a manner as intentionally to make another believe that he has no right, or has abandoned it, and the other trusting to that belief, does an act which he would not otherwise have done, the fraudulent party will be restrained from asserting his right.
This case has no application to the one under consideration. For here there was no such defense set up in the answer, and if there had been, there was no issue upon that point tendered by the defendant, and no evidence to sustain such an issue if it had been submitted. There was no exception upon that point in the court below, and it cannot be taken here for the first time — Gant v. Hunsucker, 34 N.C. 254 — and it cannot be assigned for error that the judge did not charge the jury upon a point which the counsel did not make at the time. Higdon v. Chastaine,60 N.C. 210; S. v. Calhoon, 18 N.C. 374.
The purport of his Honor's charge was that there was a presumption of the abandonment of the plaintiff's equity, unless from the proof the plaintiff had rebutted the presumption by acts of ownership or acts showing that he had exercised such control over the land, and had set forth his claims and asserted them, so as to rebut the presumption that he had abandoned his equity in the land.
Conceding that the abandonment of the equity was a question of law, and should not have been submitted to the jury, we still hold there was no error.
The issue submitted to the jury, upon which the controversy turns in the case, was: "Did the plaintiff Thornburgh rescind and abandon his claim against the said Wm. Mastin under his contract of purchase?" From the negative answer given by the jury to the issue it must be *Page 238 
inferred that they were satisfied with the correctness of the statement of the facts as deposed to by plaintiff's witnesses, which may be summed up as follows: That after the purchase of the interest of Wm. Mastin, in 1863, the plaintiff went into possession of the land, of which in (264) 1865 one Transon was the owner of a moiety; that they agreed to divide the land, but never consummated the partition; that he cultivated it for seven or eight years; that he brought an action for specific performance of the contract against Wm. Mastin in 1869 but the action was dismissed for the want of better security; that he held possession of a small part of the land, according to the testimony of Mrs. Mastin, and sowed wheat there after Mastin's death, which occurred in 1876; that he had possession of the land for five or six years before the commencement of this action; that he had sowed rye and wheat there, alternately, up to the year preceding that in which this action was commenced, and had leased it to one Hicks; that one Perkins, under a contract of purchase from Mastin and Transon, which he soon abandoned, entered on the land in the lifetime of Mastin, built a cabin, and occupied it until about nine years before the institution of this action. The jury must have found these facts, for there was no conflicting testimony except that of E. O. Mastin, who testified that he hauled off rent corn from there one or two years after the death of his father, rent probably paid by Perkins, but the record does not show by whom it was paid; and that of Mrs. Mastin who testified that the plaintiff was not in possession at all, to her knowledge, but there was a small lot he was in possession of after her husband's death, and he sowed wheat there but made nothing. If his Honor had instructed the jury that if they should find the facts as above stated they should then find that the presumption of abandonment was rebutted, there would have been no ground for the assignment of error. And there is none as it is, for the jury found from the facts, as credited by them, that the plaintiff Thornburgh did not abandon his claim against Wm. Mastin under his contract of purchase; and we are of the opinion the jury came to a correct conclusion of law from the facts of the case, and when a jury decides correctly a question of law, improperly submitted to them by the court, the verdict cures the error of the court. Glenn v. R. R., (265) 63 N.C. 510; S. v. Craton, 28 N.C. 164.
We concur in the jury's conclusion of law because the fact is made to appear that the plaintiff had possession of the land almost continuously from 1865, when he took possession, until the commencement of the action, the only interval not accounted for is a year or two prior to the death of Mastin in 1876, and it is held no presumption of abandonment or release can arise from lapse of time against parties who all the time stand upon their equitable title and possess and use *Page 239 
the property as their own. Farmer v. Daniel, 82 N.C. 153; Mask v. Tiller,89 N.C. 423.
The defendant also excepted to what is set down in the statement of the case, as the judge's charge, that when there are several tenants in common of land that either of them could give in land for taxation; if given in by one that is sufficient. And it was insisted, as there was no evidence that the cotenant listed the land for taxation, that there was error. But the charge of a judge is always taken with reference to the context, and it had been insisted by the defendant, as the tax book did not show that the plaintiff had listed the land, it was strong evidence that he had abandoned his equity, while on the other hand the plaintiff insisted that it was to be presumed that Transon, the other tenant in common, had listed the land for taxation. The remarks of his Honor were made, we think, in reference to this contention between the parties, and were not intended and could not have influenced the jury. For in view of the facts of the case upon which the conclusion of the jury was evidently predicated it was immaterial who had listed the land. Any one supposing he has a claim upon the land of another may list it and pay the taxes, but that would be very slight if any evidence tending to establish his title; for two or more persons may give in the land for taxation, which is sometimes done, each thinking that it in some way tends to strengthen his claim. The tax book did not show who had listed the land for taxation since the plaintiff's bill was dismissed, but the plaintiff may have supposed, as he had only an              (266) equitable claim upon the land, it was the duty of the owner of the legal estate to list it for taxation.
There is no error. The judgment of the Superior Court is affirmed.
No error.                                          Affirmed.
Cited: Austin v. King, 97 N.C. 341, 2; Ellis v. Harris, 106 N.C. 397;Hinshaw v. R. R., 118 N.C. 1056; Woodlief v. Wester, 136 N.C. 168;Martin v. Knight, 147 N.C. 581; Carter v. R. R., 165 N.C. 248.